DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pp. 1-2 of Remarks filed 12/15/2021, with respect to claim 16 have been fully considered.  The amendments of 12/15/2021, in conjunction with the amendments filed 01/27/2022 and 02/07/2022, serve to clearly distinguish the claimed invention from the prior art of record. 

Interviews
Interviews with Applicant’s Representative, Stephen Bondura (Reg. No. 35,070) were held on January 20 and 25, 2022. See the attached Interview Summary, as well as the Interview Summary mailed on 01/28/2022, for further discussion.  Applicant’s Supplemental Amendment of 01/27/2022 was filed to address the issues discussed.
Additional conversations were held on February 4, 2022.  Applicant’s Supplemental Amendment of 02/07/2022 accurately reflects the amendments to the claims which were discussed to place the application in condition for allowance.
Note, too, that Applicant has agreed to file replacement drawings to overcome the below-noted drawing objections regarding drawing quality/reproducibility.
Applicant’s Representative is thanked for the courtesies extended during the interviews and cooperation in advancing prosecution.

Drawings
The drawings were received on 12/15/2021.  These drawings are unacceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-6, replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
N.B. – Applicant’s attention is drawn to Fig. 5 of 12/15/2021, wherein the line quality of, specifically, elements/arrows “110” and “112,” along with the parallelogram shown just below element numeral “133” are sufficiently dense, dark, and well-defined. All lines in the replacement figures submitted by Applicant to overcome the above objections should have a similar line quality.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure 

Reasons for Allowance
Claims 16, 18-22, 24-28, 30, including the amendments made in the Supplemental Amendments of 01/27/2022 and 02/07/2022, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 16, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a tower for a wind turbine, the tower comprising, inter alia:  
a plurality of power cables for electrically connecting a generator to an electric connection arrangement mounted to the tower; 
a cable guiding device mounted to the tower and attaching the power cables to the tower, the cable guiding device allowing displacement of the power cables in an axial direction of the tower and limiting movement of the power cables in a radial direction in the tower; 
a cable support arrangement mounted to the tower at a level that is lower than a level of the cable guiding device; 

means for minimizing propagation of torsion and cable twist, wherein the torsion and cable twist is generated in the hanging portion and propagates into the cable loop portion; wherein, most notably:
the cable loop portion comprising a first vertical cable loop portion with a first curvature in a vertical plane to direct the power cables radially outward from the cable axis of the hanging portion, and a horizontal cable loop portion extending at least partially in the horizontal plane and having a second curvature that directs the cables at a transverse angle away from the vertical plane of the first cable loop to the horizontal plane of the supported portion;
the cable support arrangement comprising a platform that supports the supported portion of the power cables; and  
one or more cable support fixation devices that mount the supported portion in the horizontal plane to the platform.    
N.B. – The closest prior art of record appears to be US 2013/0068496 A1 to Domesle et al.  This reference teaches a cable loop portion (cable loop 36). However, this cable loop portion only extends in a more-or-less vertical plane; see, e.g., Fig. 9a: as shown, cables descend vertically from ring guide 19 to bundling device 17, then continue to descend to a loop portion where they are redirected in a substantially vertical plane to cable support 35.  Here, the cable loop portion does not comprise a “horizontal cable loop portion extending at least partially in the horizontal plane and having a second curvature that directs the cables at a transverse angle away from the vertical plane of the first cable loop to the horizontal plane of the supported portion” (emphasis added).
Additionally, US 2009/0284012 A1 to Mortensen appears to disclose a cable loop portion (see Fig. 7) which extends in both vertical and horizontal planes.  However, Mortensen does not make clear the manner by which the cable loop portion transitions from the vertical plane to the horizontal plane.  Furthermore, neither Mortensen nor Domesle et al. appear to disclose or render obvious, in addition to the other claim features, “a platform for supporting the supported portion of the power cables, the platform including one or more cable support fixation devices to mount the supported portion in the horizontal plane” (see, e.g., Applicant’s Figures 4, 6).
Regarding claims 18-22, 24-28, 30, they are dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 8, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832